Per Curiam.

Unfortunately this court does not reach the question whether there was a final order in the trial court from which an appeal could be taken. The notice of appeal from the judgment of the Court of Appeals not haying been filed within 20 days from the entry of judgment of reversal (Section 2505.07, Revised Code) filed on April 30, 1965, this court is without jurisdiction to hear the appeal. Therefore, the appeal is dismissed.

Appeal dismissed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.